 

Exhibit 10.6

 



THIS PROMISSORY NOTE (THE “NOTE”) HAS NOT BEEN REGISTERED WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE.
THE NOTE IS BEING OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER
REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”). THE NOTE IS “RESTRICTED” AND MAY NOT BE OFFERED OR SOLD UNLESS IT IS
REGISTERED UNDER THE ACT, PURSUANT TO REGULATION D OR PURSUANT TO AVAILABLE
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT, AND THE COMPANY
RECEIVES AN OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY
REQUIRE TO CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE.

 

PROMISSORY NOTE

 

$5,250.00January 22, 2018

 

THIS PROMISSORY NOTE (this “Note”) is issued by HOMETOWN INTERNATIONAL, INC., a
Nevada corporation, with an address at 25 E. Grant Street, Woodstown, New Jersey
08098 (the “Company”), to BENCHMARK CAPITAL LLC, a NJ limited liability company
with an address at P.O. Box 25064, Winston Salem, NC 27114 (the “Holder”).

 

ARTICLE I

 

Section 1.01     Principal. For value received, the Company hereby promises to
pay on or before July 31, 2018 (the “Maturity Date”) to the order of the Holder,
in lawful money of the United States of America and in immediately available
funds, the principal sum of Five Thousand, Two Hundred Fifty Dollars ($5,250.00)
(the “Principal Amount”).

 

Section 1.02     Interest. Interest shall accrue on the Principal Amount at the
rate of six percent (6 %) per annum (computed on the basis of a 365-day year and
the actual days elapsed) from the date of this Note until the Principal Amount
is repaid in full.

 

Section 1.03     Payment of Interest. Interest on the Principal Amount shall be
due and payable on the Maturity Date.

 

Notwithstanding any provision contained herein to the contrary, the total
liability of the Company for payment of interest pursuant hereto, including late
charges, shall not exceed the maximum amount of such interest permitted by law
to be charged, collected, or received from the Company, and if any payments by
the Company include interest in excess of such a maximum amount, the Holder
shall apply such excess to the reduction of the unpaid Principal Amount, or if
none is due, such excess shall be refunded.

 



 

 

Section 1.04     Right to Prepay.     The Company shall have the right to prepay
all or any portion of the Principal Amount and all accrued interest thereon (the
“Prepaid Amount”) at any time, on or before the Maturity Date, without penalty
or premium.

 

ARTICLE II

 

Section 2.01     Representations and Warranties of the Holder. The Holder hereby
acknowledges, represents and warrants to, and agrees with, the Company and its
affiliates as follows:

 

(a)       The Holder understands that this Note has not been registered under
the Securities Act of 1933, as amended (the “Securities Act”) or registered or
qualified under any the securities laws of any state or other jurisdiction, and
is a “restricted security,” and cannot be resold or otherwise transferred unless
it is registered under the Securities Act, and registered or qualified under any
other applicable securities laws, or an exemption from such registration and
qualification is available.

 

(b)       The Holder is acquiring this Note for its own account as principal,
not as a nominee or agent, for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalization thereof in whole or in part,
and no other person has a direct or indirect beneficial interest in this Note or
any portion thereof. Further, the Holder does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to this Note
for which the Holder is subscribing or any part of thereof.

 

(c)       The Holder has full power and authority to enter into this Note, the
execution and delivery of this Note has been duly authorized, and this Note
constitutes a valid and legally binding obligation of the Holder.

 

(d)       The Holder is not subscribing for this Note as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by person previously not known to the Holder in connection
with investment.

 

(e)       The Holder understands that the Company is under no obligation to
register this Note under the Securities Act, or to assist the Holder in
complying with the Securities Act or the securities laws of any state of the
United States or of any foreign jurisdiction.

 

(f)       The Holder is (i) experienced in making investments of the kind, (ii)
able, by reason of the business and financial experience of its officers (if an
entity) and professional advisors (who are not affiliated with or compensated in
any way by the Company or any of its affiliates or selling agents), to protect
its own interests in connection with the transactions described in this Note,
and the related documents, and (iii) able to afford the entire loss of its
investment in this Note.

 

2

 

 

(g)       The Holder has the financial ability to bear the economic risk of its
investment, has adequate means for providing for his current needs and personal
contingencies and has no need for liquidity with respect to its investment in
this Note.

 

(h)       The Holder has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
investment in this Note. The Holder is not relying on the Company, or its
affiliates or agents, with respect to economic considerations involved in this
investment. The Holder has relied solely on its own advisors.

 

(i)        The Holder has been provided an opportunity for a reasonable period
of time prior to the date hereof to obtain additional information concerning
this Note and the Company and all other information, to the extent the Company
possesses such information or can acquire it without unreasonable effort or
expense, and agrees and acknowledges that it has carefully reviewed all of the
filings made by the Company.

 

(j)        No representations or warranties have been made to the Holder by the
Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for this Note, the Holder is not relying upon any representations
other than those contained herein. The Holder has consulted, to the extent it
has deemed appropriate, with its own advisers as to the financial, tax, legal
and related matters concerning an investment in this Note and on that basis
believes that its investment in this Note is suitable and appropriate for the
Holder.

 

(k)       The Holder is an “accredited investor” as that term is defined in Rule
501 of the General Rules and Regulations under the Securities Act.

 

ARTICLE III

 

Section 3.01     Representations and Warranties of the Company. The Company
hereby acknowledges, represents and warrants to, and agrees with, the Holder as
follows:

 

(a)       Organization. The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada. The
Company has all requisite power to own, operate and lease its business and
assets and carry on its business as the same is now being conducted.

 

(b)       Corporate Power and Authority. The Company has all requisite power and
authority to enter into and deliver this Note and to consummate the transactions
contemplated hereby. The execution, delivery, and performance of this Note by
the Company and the consummation of the transactions contemplated hereby, have
been duly authorized by all necessary action and no other action or proceeding
on the part of the Company is necessary to authorize the execution, delivery,
and performance by the Company of this Note and the consummation by the Company
of the transactions contemplated hereby.

 

3

 

 

ARTICLE IV

 

Section 4.01     Events of Default. Upon the occurrence of any of the following
events (each, an “Event of Default”) (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body) an
Event of Default shall be deemed to have occurred:

 

(a)       Default in the payment of the Principal Amount on the Maturity Date,
which default has not been cured within 10 days after its due date by
acceleration or otherwise; or

 

(b)       Default in the payment, when due or declared due, of any interest
payment hereunder, which default has not been cured within 10 days after its due
date by acceleration or otherwise; or

 

(c)       The Company files for relief under the United States Bankruptcy Code
(the “Bankruptcy Code”) or under any other state or federal bankruptcy or
insolvency law, or files an assignment for the benefit of creditors, or if an
involuntary proceeding under the Bankruptcy Code or under any other federal or
state bankruptcy or insolvency law is commenced against the Company, and has not
been resolved in a period of thirty (30) days after such commencement.

 

Section 4.02     Effect of Default.     Upon the occurrence of an Event of
Default as set forth in Section 4.01, the Holder shall have the right to declare
the Principal Amount and all interest accrued thereon to be immediately due and
payable.

 

ARTICLE V

 

Section 5.01     Notice.          All notices, requests, claims, demands and
other communications given or made pursuant hereto shall be in writing and shall
be deemed to have been duly given if delivered in person against written
receipt, by facsimile transmission, overnight courier prepaid, or mailed by
prepaid first class registered or certified mail, postage prepaid, return
receipt requested to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section):

 

(i)If to the Company:

 

Hometown International, Inc.



25 E. Grant Street



Woodstown, NJ 08098 

 

4

 

 

(ii)If to the Holder:

 

Benchmark Capital LLC



P. O Box 25064     



Winston Salem, NC 25117

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
overnight courier to the address as provided in this Section, be deemed given on
the earlier of the first business day following the date sent by such overnight
courier or upon receipt, or (iv) if delivered by mail in the manner described
above to the address provided in this Section, be deemed given on the earlier of
the third business day following mailing or upon receipt.

 

Section 5.02     Governing Law. This Note shall be deemed to be made under and
shall be construed in accordance with the laws of the State of New Jersey
without giving effect to the principals of conflict of laws thereof.

 

Section 5.03     Severability. The invalidity of any of the provisions of this
Note shall not invalidate or otherwise affect any of the other provisions of
this Note, which shall remain in full force and effect.

 

Section 5.04     Construction and Joint Preparation. This Note shall be
construed to effectuate the mutual intent of the parties. The parties and their
counsel have cooperated in the drafting and preparation of this Note, and this
Note therefore shall not be construed against any party by virtue of its role as
the drafter thereof. No drafts of this Note shall be offered by any party, nor
shall any draft be admissible in any proceeding, to explain or construe this
Note. The headings contained in this Note are intended for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Note.     

 

Section 5.05     Entire Agreement and Amendments. This Note shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and assigns of the Company and the Holder. This Note represents the entire
agreement between the parties hereto with respect to the subject matter hereof
and there are no representations, warranties or commitments, except as set forth
herein. This Note may be amended only by an instrument in writing executed by
the parties hereto.

 

Section 5.06     Counterparts. This Note may be executed in multiple
counterparts, each of which shall be an original, but all of which shall be
deemed to constitute on instrument.

 

5

 

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company has
executed this Note as of the date first written above.

 



  HOMETOWN INTERNATIONAL, INC.         By: /s/Paul F. Morina   Name:    Paul F.
Morina        Title:      President         BENCHMARK CAPITAL LLC         By:
/s/James T. Patten   Name:    James T. Patten       

Title:      Manager

 

6